Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 1 of 29

EXHIBIT 7
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 2 of 29

VIRGINIA:
IN ‘THE CIRCUIT COURT FOR ARLINGTON COUNTY
DANIEL J. WHITE
and
MICHAEL R. WHITE

on behalt of themselves and, derivatively, Case No.: CL19603628-00

on behalf of COMPASS MARKETING, INC.,
Plaintifis,
¥.
COMPASS MARKETING, INC.,
And
JOHN D. WHITE

Defendants.

a le

FIRST AMENBED COMPLAINT

For their First Amended Complaint against Defendants Compass Marketing, Inc.,
(“Compass”), and John D, White (“John White”) (collectively, ihe “Defendants”), Plaintiffs
Daniel J. White (“Daniel White”) and Michael R. White (“Michael White”), on behalf of
themselves and, derivatively, on behalf of Compass, (collectively, the “Plamtifis”) state and
allege as Jollows:

INTRODUCTION

1. This matter arises from a series of frauduleni actions and transactions directed and
perpetuated by Defendant John White. Compass was once 2 ance thriving family business owned
by brothers Dante White, Michael White, and John White, Unfortunately, management of

Compass is now completely and hopelessly deadincked because of Defendant John While’s
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 3 of 29

Uleval, fraudulent, disloyal, and oppressive conduct. Net only has Defendant John White
wronglully seized control of the company by physically locking his brothers out of the business
and taking all decision-making away from his brothers, who are the only other directors, but he is
using Compass as a vehicle to engage in fraudulcnt and deceptive practices in the sale of
secumlies in other businesses. The aflairs of the company can no longer be conducted to the
advantage of all the shareholders, and it is imperative to appoint a receiver and dissetve ihe
compeny before John White’s unlawful conduct creates further harm and damage to the
company, the Plaintiils, and others.

2. On behalf of themselves and, derivatively, on behalf of Compass, Plaintifls
Daniel White and Michacl White seek temporary and permanent injunctions, appointment of a
custodian and/or recciver pursuant to § Va. Code 13.1-748, a full accounting, a declaratory
judgment, judicial dissolution of Compass pursuant to Va. Code Ann. § 13.1-747, and damages
exceeding $25,000,

PARTIES

3, Plaintiff Danicl White is an adult resident of the Staie of Maryland. Daniel White
is and has at all relevant times been the twenty-live percent (25%) owner of the oulslanding
Compass corporate stock and is a director of Compass.

4, Maintiif Michael White is am adult resident of the State of Maryland. Michael
White is and has at ali relevant times been the twenty-five percent (25%) owner of the
outstanding Compass corporate stock and is a director of Compass.

5. Defendant John White is un adult resident of the State of Maryland. John White
is and has at all rclcvani limes been the owner of the remaining fifty percent (50%) of the

outstanding corporale stock of Compass and is a director of Compass.
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 4 of 29

6. Plaintiffs Danicl While and Michael White fairly and adequately represent the
corporation in enforcing its rights.
7 Compass is a corporation duly organized under the laws of the Commonwealth of

Virginia in 1998 with its inilial principal office at 6851 North Washington Blwd., Arlington,

Virginia.
8. Compass maintains a registered agent in the Commonwealth of Virginia.
9. Compass’ current principal place of business is located at 222 Severn Avenue,

Building 14, Suite 200, Annapolis, Maryland.
JURISDICFION AND VENUE

19. This Court has personal jurisdiction over Compass, as a corporation organized
under the laws of Virginia, putsuant to Va. Code Ann. §§ 13.1-603 and 13.1-747.

El. = Venue is proper in this Court pursuant io Va. Code Ann. §§ 801-262 and 13.1-
747,

12, This Court has personal jurisdiction over Defendant John While, an Officer and
Director of a Virginia Corporation with stgnificant ties to the statc as outlined below, pursuant fo
Va, Code Ann. $$ 8.01-328.1.

13. Conducting business in the Commeonweulth Virginia, and fostering relationships
with Virginia entities, was an essential part of Defendant John White’s conduct as the controlling
and dominating shareholder of Compass, both in carrying on ifs business and in taking the
inipreper and iflegal actions and breach of his fiduciary duties.

l4. Defendant John White has engaped in a persistent course of conduct in the

Commonwealth of Virginia that gives rise to this action and which contribute to the basis of the
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 5 of 29

claims against him and the that the claim for judicial dissolution of Compass and the
appointment of a custodian and/or receiver.

15. Among other thmgs, Defendant John White attended meetings wilh Compass’
largest clicnt, Mars, Inc. at its McLean, Virginia headquarters, during the relevant time periods.
Compass’ business with Mars exceeds $5 million.

16. Through December 2016, Tagnelics had an olfice in the Commonwealth of
Viryinia, located at 1537 Mill Race Drive, Salem VA 274153.

\7. Defendant John White also coordinated and attended several meelings in Virginia
for the purpose of developing his schernc to fraudulently sell stock in the company known as
Tagnelics, Inc. (“Tagnetics”), in which he acted under the name of Compass and used Compass”
reputation and marke! presence to endorse and provide credibility for the otherwise illegitimate
‘Tagnetics” scheme.

18. Upon information and belief, on or about October 2, 2017, Defendant John White
attended a meeting of Tagnetics investors at The Rity-Carllon Tysons Corner, 1700 Tysons
Boulevard, McLean, VA 22102 in furtherance of his fraudulent scheme Tagnetics.

14. Upon information and belief, on or about September 26, 2018, Defendant John
White allended the 2018 SmartLabel Summii held in Arlington, Virginia in furtherance of his

fraudulent scheme in Tagnetics,

FACTUAL BACKGROUND
A. Plaintiff Daniel White and Defendant Jolin White Co-Found Compass
20, Plaintiff Daniel White caused Compass to be incorporated in the Commonwealth
of Virginia on or about February 4, 1998. Compass was crealed as a Stock Corporation with

authority to issuc 1,500 shares of common steck and with one imtial director, Plaintif! Daniel
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 6 of 29

White. Compass is a manufacturers’ representative that partners with various brands of consumer
goods uscd to obiain a brand presence in retail and specialty marketplaces.

21. Onor about March 1, 1998, Compass adopted its by-laws and issued 900 shares
of Common Stock, 300 cach to Roberi Morgan, Plaintiff Daniel White, and Defendant John
White, respectively. Each shareholder paid $1,000 consideration for his respective 300 shares.

22. Onor about March 1, 1998, Compass named the following officers and directors:
Plaintiff!’ Danie! White, Presideni, CRO, and Treasurer; Robert Morgan, Chairman of the Board
and Executive Vice President; and Defendant John White, Secretary.

23, On ot about June 11,2001, Daniel White sold half of his ownership, or 150 shares
of Compass Common Stock, to Michael While for $1,500.00. Michael White was subsequently
made an officer and dircetor of the company.

24, On or ubout March 11, 2004 Robert Morgan resigned from Compass and
surrendered his Common Stock back fo Compass. Such shares were never rcissued.

25. No other shares of Compass Common Stock were ever validly issued or
transferred, Thus, Daniel White, Michacl White, and John White arc the owners of 150 shares
(or 25%), 150 shares (or 25%) and 300 shares for 502%), respectively.

26. Af its pinnacle approximately six years ago, Compass managed nearly $200
million im sales of manufacturers’ products to non-iradilional retail channels, received
commission-based revenues of nearly $18,000,000, and had approximately 76 employees.

27. Ome of the largest sources of revenue to Compass's through 2014 was
commissions irom the salc of the sweetener Splenda. By 2015, Compass’s largest client,
Johnson, and Johnson, had sold Splenda, As a resull, commissions to Compass drastically

declined. The new owners of Splenda ultimately terminated the contract with Compass.
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 7 of 29

4. Defendant John White's Fraudulent Scheme Concerning Tagnetics

28.  “Taynetics is a Delaware corporation, currently insolvent, and the defendant in an
involuntary bankruptcy petition in the United Siaies Bankrupicy Court for the Southern District
of Chin.

29, Delendant John White is also the co-CEO of Tagnetics and owns tens of
ihousands of shares of stock in Tagnetics, John White has drawn an unreasonable salary and
other compensation from Tagnetics, nrostly at Campass’ expense.

30. On ot about September 12, 2011, Defendant John White caused Compass lo enter
info a Consulting Agreement with Tagnetics (“Consulting Agreement”) whereby Comnass would
leverage tts expertise in developing relationships and building business with major retail outlets.
In exchange, Tagnetics was to pay Compass a consulting fee,

31. The Consulting Agreement named Defendant John White as the project manager
for Compass and the primary contact for all malters relating to the project.

32. ‘The initial term of the Consulting Agreement was five (5) years, with an
automatic renewal in one-year increments therealier,

33, ‘Fhe Consulling Agreement expressly states that Compass is an independent
conlractor and that no employment relationship was crealed ihereby. The Consulting Agreement
further expressly forbids Compass (rom acting or holding itsclf out as an employee or joini
venture of, or with, Tagneties,

34. In addiiion to the consulting fee, the Consulting Agreement provided that
Tagnetics would reimburse Compass for aH reasonable expenses incurred by Compass in

performing the services thereunder.
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 8 of 29

33. Accounts receivables for payment of these Tagnetics expenses were recorded as
myoices to Tagnetics on Compass’s books and records.

36. Defendant John White became increasingly invoived and focused on Tagnetics.
Instead of focusing on increasing or maintaining Compass profitability, Defendant John White
began to misappropriate Compass assets for Tagnetics,

37.  Delendant John White began using Compass Funds to support Taenetics and to
cover {he operating costs of Tagnelics’ failing business, including its exorbitant sales and
entertainment expenses related to acquiring new Tagnetics inveslors and generally funding his
iraudulent scheme.

38. Defendant John White caused the Compass accounts receivable to be converted
into Tagnetics stock, which he knew to be cither worthless or significantly overvalued. ‘Tagnetics
was, at all relevant times, a failing company with Htle of no profids,

34, Since 2011, Defendant John White has caused the conversion of over one and a
half million dollars of Compass invoices lo Tagnetics mio stock shares im Tagneties,

40. Amounts of invoices or loans and purported conversions now known to Plaintiffs

are as follows:

 

 

 

 

Compass Loan Date | Amount Date Issued | 'Fagnetics Shares
Purportedly Purportedly Issued
. . Conyerted to Compass
(unknown) $375,000 {2/29/2011 10,975.33 Shares
(total investment

$375,000; 13.72 unis
at $27,334 each)

 

 

 

 

 

(unknown) $65,000 1/18/2012 2,377 Shares al
$27.334 (total
“investment”
_—— - ne $65,000)
(unknown) $65,000 1418/2012 1,901.70 Shares (total
“investment”

 

 

 

 

$65,000; 2.337 units

 

 
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 9 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

at $27,344 each)
2/22/9012 $40,000 5/9/2012 7,314.22 Shares (total
se | “investment”
3/66/2012 $25,000 $250,000; 9.143 unils
af $27,344 cach}
4/4/2012 $100,000
4/17/2012 $35,000
P4/26/2012—~*~*~*~* $25,000
5/3/9012 $25,000
5/8/2012 $25,000 “5/24/2012; 6/4/2042 | 2,194.27 shares
{subscription ffotal = “investment”
agreement; stock | $75,000; 2.743 units
8 cerlificule) | at $27,334)
sH4n0i3 550,000 | SED
Pay7/2012 «S| «$25,000 G/II/2012; 6/4/2012; | 2,194.27 Shares
{subscription (total «= “investment”
agTeoment; stock | $75,000; 2.743 units
certificate) at $27,334)
6/1/2012 | $50,000 |
(various dates/open | $700,690 8/29/2016 20,500 shares (total
invoices} “investment
_. £700,690)

 

 

 

 

 

4}. [pon information and belief, the above only represents a portion of the purported
conversions, Plaintiffs are unable to ascertain the full extent of Defendant John White’s
conversion of Compass assets to Tagnetics stock.

42, In or around 2015, Defendant John White began selling off the worthless, or
significantly overvalued, Compass-owned Tagnelics stock to unwilting investors.

43, Upon information and belief, Defendant John White has resold millions of dollars

of worthless Tapnetics stock and thousands of stock options. Plaintiffs are unable to discern the
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 10 of 29

{ull extent of such conversions and resale as a direct result of Defendant John White’s deceptive

actions and subsequent lock-out of Plaintiffs from Compass.

4A,

as lollows:

Resale of purported Compass-owned Tagnetics stock now known to Plaintiffs is

 

 

 

 

 

 

 

 

 

 

 

 

 

Pn. Date Investor Shares Seld Purchase Price |
O/5/2045 | Jerry Cain 3,000 $102,520.00
9/8/2015 | Jerry Cain Option to buy 3,000 $30.00.
ts LOFE3 2015 | Deerwood Associaies, 1..?. 29,257 $000,000.00 |
| 26/2016 | Raymond Bracy 3,000 $102,540.00_
_ 2f22f2016 | Raymond Bracy 3,000 $102,540.00
2/9/2016 | Larry MeWillams 3,000 $100,000.00
91/2016 | Joffrey Moorad | Sst [$200,000.06

 

 

 

45. Upon information and belief, the above only tepresenis a portion of the purported
resales. Plainttffs are unable to ascertain the full extent of Defendant John White's resales of
purported Compass-owned Tagnedics stock,

46, Defendant John White Forged Plaintiff Danicl White’s signature on the Stock
Purchase Agreements for hoth Mr, Cain and Deerwood Associates.

47, Defendant Join White alse sold purported Compass-owned Tagnetics stock more
than what Compass purportedly held. ‘Then, with the assistance and participation of his
associates at ‘Tagneties, directed thal additional Compass invoices be converted to Tagnetics
stocks retroactively to cover the fraudulent sales.

48. For example, in or about January 2016, Plaintiff Michael White rejected a check
presented by Defendant John White from Raymond Bracy for purported Compass-owned stock,
which Compass did nol own, In inid-2019 Plaintiffs learned for the first time that Defendant
John White had misappropriated such funds, by depositing them into a separate unauthorized

bank account.
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 11 of 29

49, Defendant John White also approved the sale of Compass-owned Tagnetics stock
to Fodd Mitchell {“MitcheH”) for $0.01, This was effectively giving the stock to Mitchell.

50. Defendant John White misappropriated the proceeds of the sale of Tagnetics stock
for Defendant John White's personal and non-Compass use. Plaintiffs are unable to discern the
full extent of such misappropriation, a direct result of Defendant John White's deceplive actions
and his subsequent lock-out of Plamiiffs from Compass,

51. Defendant John White teveraged Compass’ reputation and legitimale business,
fraudulently asserling that Compass was the parent company ol Tagnetics, to misicad potential
Tagnetics investors and business pariners as to dhe slatus of Tagnetics.

52. Defendant John White used more than fifty percent (50%) of alleged Compass
payroll to pay employees performing work for other, non-affiliated entities, such us Tagnedics,
The work done by these employees does not benelit Compass and is in furtherance of uniawlul
purposes and iraudulent investment schemes.

53. Defendant John White has also placed people on the Compass payroll to influence
them Lo nol disclose information about the scheme involving Tagnetics. For example, Defendant
fobn White hired an individual named Luis Fernandez, a former ‘laguctics bookkeeper, and
placed Me. lernandez on the Compass payroll when Mr. Fernandcz was subpoenaed by the
plaintiffs in the Tugnelics bankruptcy case. Mr. Femandez does not work for Compass. Rather,
works on Defendant John White's personal taxes and manipulating the financial data of
‘Tagnetics.

54. Tn ame 2019, John White hired a friend on Compass” payroll whose job

description included working for “OT Smart Retail,” another sham cntity created by John

16
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 12 of 29

White, The employee performs no work for Compass. Instead, she travels with John White on
the Company's expense account as a companion for business unrelated to Compass.

55. In October 2019, Defendant John White hired the president of ‘Fagnetics, Jerry
Cain, to also be the president of Compass at a salary of $400,000 plus bencfits. Upon
information and belief, Jerry Cain does not perform work on behalf of Compass.

56. Defendant John White has used Compass funds to make many payments (totaling,
upon information and beHef, more than $2 million) for the benefit of Tagnetics, including
Payments to its disgrunticd investors, creditors, cmployecs, business development costs, and
attorneys’ fees—none of which have any connection lo the business needs or affairs of Compass.

57. Stephen Stern, Esq. (“Mr Stern”) assisted Defendant John White's breaches of
fiduciary duties and misappropriation of Conrpasy Funds, including assisting in the transfer of
Conrpass funds through ihe atterney trust account for his firm’s, Kagan Stern Marincllo & Beard,
LLC's (“Kagan Stern”), ta make payments in Tagnetics’ bankruptcy case.

58, tn addition to paying payroll and business expenses, Defendant John White used
Compass moncy to fund exuberant and outrageous investor and marketing events lor Tagnetics.
In fhe most exceptional example, Defendant John While spent approximately $500,000.00 of
Compass funds for such prospects to attend a Super Bowl, charter a cruise ship fo the Bahamas,
and return vie flight. Defendant John White also traveled to Cuba on a private jel at Compass’
expense to induce parinerships with, and invesimenis in, Tagnetics.

C. Additional Misappropriation and Corporate Waste
59. in or around May 2019, Defendant john White, without authorization, increased

his salary to the unreasonable and exorbilant amount of $600,000 per year.

Il
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 13 of 29

6G. In or around May 2019, Defendant John White also spent unnecessary,
wmeasonable, and exorbitant emounis of Compass money for his personal security. Upon
information and behef, the personal security guards are receiving unrcasonable and exorbitant
compensation totaling more than $500,000.00 amwally. Similarly, John White directed
Compass to install security cameras in and around the company’s [facilities at a cost of
approximately $50,000.00. Compass never had, and currently docs not need, extensive physical
security for its premises or personal security for John White.

ot. In May 2019, Defendant John White also increased the salarics of certain
Compass employees to unreasonable and exorbitant amounts, including then Compass President
Mitchell, whose compensation was increased to $600,000 per year and an additional
unauthorized bonus of $50,000.00),

62. Defendant John While also caused Compass to issuc a note payable to PFM
Capital, LLC (an entity owned or controlled by Mitchel!) for $291,361.15. Upon information
and belicf, the nole payable ingued PTM Capital wus not supported by valid consideration.

63. Defendant John While has olfered ownership mietest in Compass to employees,
without authorization and consent by or consultation with, or any notice to, the other diectors or
shareholders.

64. Beginning in May 2019, Defendant John White began diverting money that had
been withheld from employee paychecks for deposit into Compass’ 401(k) Plan at Principal
Financial, to tund their own newly increased salaries, and to coniinue funneling Funds to
‘lagnetics.

65. Plonaiffs Danicl White and Michael White are the designated sole trustees of the

Compass 401(k} Plan. Defendant John White is nol a tnusiee and has no authority over

12
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 14 of 29

contributions to the Plan or the Plan assets. Nonetheless, Defendant John White has blocked
Plaintiffs Daniel White's and Michael While’s access to the Plan and all Plan information.

66. During 2019, Defendant John White used more than $100,000.00 in Compass
funds on personal attorneys’ fees and setllement payments related to a sexual harassment and
discrimination claim brought against him by an individual he allegedly hired as Compass
employee. In fact, however, Defendant John White actively deceived the other directors and
defrauded Compass by hiring this employee to work for a fictitious company called Compass
Premium Services, placing her on dhe Compass payroll (and paid an exorbitant and unreasonable
amount of more than $500,000 total}, and providing her with a vehicle, bud he did not require this
employee lo come to work or perform duties for the corporation,

67, In addition to his cxorbitant spending of non-Compass expenses, Defendant John
While has failed to use Compass funds toward necessary and appropriate ends, such as paying
rent on its warehouse. The campany’s landiord has twice obtained judgments against Compass
lor fatlure to pay rent.

48, Defendant John White has wrongfully used funds from Compass to make
unauhorized payments against fis personal tax liens. Further, such Hens have negatively
impacted the operations of Compass by impeding its abilily to obtain financing.

6% As a result of Defendant John White’s inappropriate use of Compass asscts,
Piaintefls Daniel White and Michael White have incurred extensive taxes and penallies.

70. Upen mlotmation and belief, Defendant John White has entered into unauthorized
exorbitant employment and severance agreements binding Compass to pay extensive salaries and
scverances Lo employees he is now terminating.

i). John White Locks Danicl White and Michael White Out of Compass

13
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 15 of 29

71. On or about May 1, 2019, Defendant John White dirceted employees to stop
making required distributions to Plaintiffs Danic! White and Michael Whitc and stopped paying
ihem,

72. Defendant John White dirceted that the locks on the Compass office be changed
and falsely notified employees that Plaintiffs Daniel White and Michacl White had been
“terminaled.” Since then, Plaintiffs Daniel White and Michael White have been completely
locked out of Compass” operations and affairs, without control or any ability to intervene in the
desiructive, unlawful, and improper actions described hercin.

73. Defendant John White has caused M&T Bank to stop providing access to the
other directors of the company by making false or materially misleading represeniations io the
bank.

74. Upon information and belief, Defendant John White has opened new and separate
bank accounts for Compass without the knowledge or approval of the other Directors to further
his fraudulent schemes.

73. Defendant John White’s conduct, as described herein, is illegal, oppressive, and
fraudulent.

76, Defondant John White, as described below, continues to use Compass funds for
his personal use und benefit, and (by virtue of his domination of the company and the deadlock
among the shareholders} is likely io continue doing so unless a custodian and/or reeciver is
appointed to preserve all assels during the pendency of this proceeding, and subsequently to
wind down its operations and liquidate assets, pursuant to Virginia Code Ann. § 13.1-749.1.

77.  Sinee Defendant John White locked out Plaintiffs Danicl White and Michael

White from Compass’ operalions and management, the company has losl approximately fifty to
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 16 of 29

seventy five percent (50-75%) of its contracts, representing a disastrous decline that is likely to
continue or even accelerate,

78. Plaintiffs Daniel White and Michael White collectively also own fifty percent
(50%) of the outstanding Compass stock, which leaves them unable to remove Defendant John
White as a director, to dissolve the corporation through a vote, or to otherwise break the present
deadlock that has developed, to manage the affairs of the corporation. ‘he deadlock materially
and adversely affects ihe ability of the board to perform its duties to direct the management of
ihe corporation’s husiness and affairs.

79, The herein deserihed actions constitute improper and unauthorized use and waste
of Compass assets, which the Plaintiffs arc powerless to stop, or curb, given the distribution of
ownership interest in Compass that allows Jobn White to dominate the operations and
governance.

EH. Defendant John White's Defamatory Statements Rerarding llaintiffs Danicl White
and Michael White

80. Defendant John White has made false police reports and reports to the FBI,
Maryland State Police, and Prince Cicorge County Police regarding Plaintilfs Daniel White and
Michael White, and their other family members, accusing them of embezzling Compass funds in
an effort to discredii Plantifis Daniel White and Michacl White and further alienatc them from
Compass so he can continue his fraudulent schemes. The State Police and Anne Arundel County
Oflice of the State’s Altorney determined these claims were without basis and declined to
prosecute. Detendant John White has also made the same defamatory slalements io numerous

other third parties.

15
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 17 of 29

€1. Similarly, Defendant John White has intentionally made false and defamatory
accusations to Mr. Stern that Daniel White and Michael White have stolen millions from
Compass.

F. John White's False Claim of Majority Central of Compass

82. Defendant John White falsely claims to own 66% of Compass.

83. Defendant John White has also falsely claimed to be the only owner or majority
owner of Compass.

84. Defendant John White has used his false claims of majority ownership te induce
Compass and iis agents to take unauthorized actions.

85. Defendant John White has lraudulently reported to banking and other service
providers that he ts the sole owner of Compass, thereby havmg Plaintiffs Daniel White and
Michac! White removed as administrators.

86. Because the Compass shateholdets are in fundamental disagreement, the Court’s
supervision of ihe dissolution and winding down process through the appointment of 2 receiver
andor custodian is necessary to effect these processes in a proper and expeditious manner.

#7. Compass should be judicially dissolved, as all of the independent grounds lor
such reliel provided in Va. Code Aon. § 13.1-747 are present: the directors arc deadlocked in the
management of corporate alfYuirs; the shareholders ave unable to break the deadlock; irreparable
injury to the corporation is threatencd or being suffered; corporate assets have been and continue
to be misapplied and wasted by John White; and because John White and his agents have acted,
are acting, or will act in a manner that is iHegal, oppressive, and fraudulent.

G. John White Creates Another Sham Entity: Smart Retail, Inc.
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 18 of 29

88. On or about Aupust &, 2019, Defendant John White and Mr. Stem incorporated a
company named Smart Retail, Inc, (“Smart Retail”) in he Slate of Wyoming. Upon information
and belief, Defendant John White and Mr. Stern are owners of Smart Retail.

89. Upon information and belief, Defendant John White formed Smart Retail to
comtinuc the fraudulent investment scheme for which he had been using ‘Tagnetics stock. Like
with Tupnetics, Compass assets were used to establish and continue to be used te further an
unlawful enterprise and fraudulent myestment scheme.

$f. Compass funds were uscd to pay for travel for Defendant fohn White and other
Smart Retail co-investors to CaHfornia, Paris, Saudi Arabia, and other locations for purposes
related lo Smart Retail, not Compass,

Of. Compass funds were used to pay the [cgal fees associated with the creation of
smart Retail, paid to Mr. Stern’s firm Kagan Stern.

H. Statute of Limitations

92. Despite Plainttif's due diligence, they were not able to uncover the truth of
Defendant’s John White’s actions and frauduicni mistepresentations until no sooner than
October 2018.

93. Defendant John White’s acts of deception prevented Plaintiffs from fcarning the
truih. Defendant John While weni to great lengths to conceal his illegal and fraudulent activities.

94. It was not unlil October 2018 -- when Defendant John White changed ‘Fagnetics
home olfice address to Compass’s address -- did Plaintiffs [carn of Defendant John White's
fraudufent and illegal actions.

95. In or around Ocieher 2018, Plaintiffs Daniel White and Michael White discovered

thal Defendant John White was claiming that Compass and Tagnetics were one-in-the-same.

li
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 19 of 29

96. As (he project manager and primary contact person with Tagnetics, Defendant
john White conccated his activilies from Plaintiffs.

of. On or about October 2018, Plaintiffs Daniel White and Michael White first
becume aware of others cluiming to be owners of Compass shares.

98. After their discoveries, when Plaintiffs Daniel White and Michael While
attempted to inquire further to ascertain the extent Defendant John White’s legal actions, he
tesponded by fraudulently taking control of and wrongfully locking them out of the Compass.
Delendant John White then immediately began defaming Plaintiffs Danicl White and Michael
White and even fled false police reports against them and their (amily members,

99. Defendant John White's iHegal and fraudulent activitics arc continuous and
ongoing despile Plaintiff Daniel White’s and Michael White’s discovery and objections,

i, Derivative and Demand Excused Allegations

10¢. Plaintiffs Daniel While and Michael White bring certain claims in this action
derivativcly, in the right and for the benefit of Compass, hecause of breaches of fiduciary duties
and other wrongful conduct of Defendants.

HO. Plamiifs have made numerous requests to Detendant John White to cease his
conduct. Any formal demand would he fulile because Defendant John White has taken contre]
of Compass and has intentionally locked Plaintiffs Daniel White and Michael White out of the
company to farther his fraudutent schemes.

102. As a result of the contrat exerted by Defendant John White over Compass,
Plaintif has standing to bring this claim against Defendant John White derivatively on behalf of

Compass.

COUNT i
SET ASIDE AND RECOVERY OF FRAUDULENT CONVEVANCES

18
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 20 of 29

(Against All Defendants)

103. Plaintiffs ineorporale by teference the loregoing paragraphs as though fully set
forth herem.

104. Compass has, ul the direction of Defendant John While, transferred assets of
Compass to Defendant John While, Tagnetics, Smart Retail, and others in the form of cash or
direct payment of expenses, debts, or cmployces’ salaries, bonuses, or severances.

105. Compass is a creditor of Defendant John White, Defendant John White has
secreted, and continues to secret, Compass assels to alher projects he owns or has an interest m.

106. Accordingly, Plaintiffs request that this Court enter an order (1) setting aside the
fraudulent conveyances and (2) requiring that such assels be placed in trust for Compass.

COUNT I
TEMPORARY AND PERMANENT INJUNCTION
(Against All Defendants}

107. Plaintiffs incorporate by reference the foregoing parayraphs as though fully set
forth herein.

108. Unless an injunedion is granted, Defendant John White and, through his direction
and conirol, Compass will continue te cngage in fraudulent conduct, including the use of
Compass’ asscts to further Delendanl John White's fraudulent schemes in Tagnetics and Smart
Retail and conveyances in the form of further exorbitant salaries to himself and other legitimate
“employees” of Compass.

[G9, These actions will continue to reduce the legitimate assets of Compass and further
intertwine Compass wilh Delendant John White's fraudulent schemes.

110, Accordingly, Plaintiff petitions this Court to enter a temporary and permanent

injunction: (1) enjoining Defendants from proceeding with providing funding io or makimg

19
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 21 of 29

payments on behalf of Tagnetics, Smart Retail, or any other entity that is nad Compass; (2)
enjoining Defendant John White from conlinued personal use of Compass assets; (3} enjoining
Delendanis from further misappropriation of Compass employee 401k payroll deductions; and
(4) enjcining Defendanis [rom locking out Plaintiffs from Compass.
COUNT Hil
APPOINTMENT OF CUSTODIAN OR RECIEVER
(Against Compass}

}14. Plaintiffs incorporate hy reference the foregoing paragraphs as though fully set
forth herein.

112. Delendanis have envaged in, and continue to engage im, aculions which are wltra
vires, fraudutent, and otherwise illegal.

133. Unless a custodian or recciver is appointed, Defendants will continue to engage in
the uftra vires, fraudulcnt, and otherwise illegal acls complained of herein, to pose an imminent
danger to the assets of Compass,

Ll4. Unless a custodian or recciver is appointed, Compass will continue to engage in
fraudulent conveyances in the form of further exorbitant payments to Defendant John White and
other dlegitimate employees to the detriment of the Piaintiffs and Compass itself.

115. Accordingiy, Plaintiffs petition this Court to appoini a recetver for Compass to
take charge of ihe company’s assets and operate the business of the corporation, as necessary and
proper lo preserve them, and to take such actions as are necessary to remedy and/or prevent the
fraudulent comveyances complained of herein, pending further determination and action of this
Court.

COUNT IV

ACCOUNTING
(Against Compass)

au
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 22 of 29

El6, Plaintiffs incorporate by reference the foregoing paragraphs as though fully set
forth herein.

117. Based on Defcndanis’ conduct, Plaintiil is equilably entitled to a full accounting
of all compensation Defendant John White has recctved from any entity as a result of his
untawlul conduct, as well as an accounting ol all fees paid by Compass to carry out Defendants’
nusconduct.

118. Based on Defendants’ conduct, Plaintilf is equilably entitled io a full accounting
of all monies pail lo, or on behalf of, Defendants because of their unlawful conduct.

COUNT ¥
DECLARATORY JUDGMENT
{Against All Defendants)

119. Plaintiffs incorporate by reference the foregoing paragraphs us though Tully set
forth hercin.

120, Defendant John White falscly claims to be the 66% percent owner of outstanding
Compass common stock and {hat Plaintiffs Daniel White and Michael White together own the
remaining 33%,

121. Defendant John While lalsely cluims io be the majority owner of the outstanding
Compass comunon stock.

122. In truth, Plaintiff's Danicl White and Michael White collectively own 50% of the
oulsianding common stock of Compass, 25% each, and Defendant John White owns the
remaining 50%,

123, Accordingly, there is a dispute as to the ownership percentages of each of the

Compass sharchelders and Plaintiffs are entitled to a declaratory judgment on the issuc.

21
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 23 of 29

$24. In addition, Defendant John White is claiming that Plaintiffs Daniel White and
Michael White are not directors of Compuss.

125. Plaintrfl’s contend that the only cgttimate directors of Compass are Daniel While,
Michael White, and John While,

126, Accordingly, there is a dispute as io the directors of Compass and Plaintiffs are
enlitled to a declaratory judgement on the issue.

127. Defendant John White claims that Compass ts the parent or affiliate of Tagnetics,
or that Tagnetics is a subsidiary of Compass.

128. Plaintiffs contend that Compass is not a parent or affiliate of Tagnetics and that
Compass has no subsidiaries.

129. Accordingly, there is a dispute as to the relationship of Compass and Tagnetics
and Platnults ave entitled to a declaratory judgment on the issue.

130. Plamlilfs request this Court issue a declaratory judgment that: (2) Danic! White,
Michacl White, and John White are the owners of 150 shares (or 25%), 150 shares (or 25%) and
300 shares (or 30%), respectively: {b) Daniel White, Michael White, and John White are the sole
dircetors of Compass; and (c) Tagneties is not an alfiliate or subsidiary of Compass.

COUNT VI
PETITION FOR DISSOLUTION OF CORPORATION
{Against Compass)

131. Plamtifis incorporate by reference the [oregoing paragraphs us though fully set
forth hercin.

132. Plaintiffs Daniel While and Michael White are stockholders of Compass.

133. ‘The direciors are deadlocked in the management of the corporate affairs, the

shareholders are unable to break the deadiock, and trreparable injury to the corporation is

ae
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 24 of 29

threatened or being suffered, or the business affairs af the corporation can no longer be
conducted to ihe advantage of the sharcholders gencrally, because of the deadlock.

134. Defendant John White, Director and 50% stockholder, has engaged in illegal,
oppressive, and (raudulent acts, as alleged hereinabove.

135. Compass assets are being misupplied or wasted.

136. Plaintiffs hereby petition this Court that Compass be dissolved and lor the
appointment of a temporary receiver lo luke charge of Compass” assets and operate the business
of the Corporation, as necessary and proper to preserve them, pending a final delermination as to
dissolution.

COUNT YI
BREACH GF FIDUCIARY DUTY
(Against John White)

137. Plaintiffs incerperate by reference the foregoing paragraphs as though fully set
lorth herein.

13%. Defendant John White, as an Cfficer and Director of Compass, siands in a
hduciury relationship with his corporation, Compass.

139. Defendant John White, as an Oflicer and THrecior of Compass, is obligated not to
engage in scli-dealing to ihe detriment of Compass and its creditors and stockholders.

40, Defendant John White, as an Officer and Director of Compass, is cbligated to
perform his duties utmost good faith and loyally.

I44.  Delendant John White, as an Officer and Director of Compass, is obligated to

perform his duties in a manner reasonably believed to be in the best inlerest of the Corporation.

23
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 25 of 29

142. Defendant John White, ag an Officer and Director of Compass, is obligated to
perform his duties with the care that an ordinarily prudent person in a iike position would use
under similar circumstances.

143. Defendant John White breached his duties by using the legitimate assels of
Compass to for his own use and to further perpetuate his ongoing fraudulent schemes, including
in acompany called Tagnetics, Inc, and more recently Smart Retail, Inc.

144.) Defendant John White breached his duties by causmg Compass io make
humerous payments to himself and others for his personal benelit and/or in furtherance in his
fraudulent schemes mn Tagnetics and Smart Retail.

145. In commuting the breaches set out above, Defendant John While has failed to
consider the inlerests of Compass and Compass’ creditors, and instead was motivated by his own
sel interest.

146. In commilting the breaches set out above, Defendant John White filed io
cxercise any business Judgment whatsoever.

147. In committing the breaches set out above, Delendant John While acted carelessiy,
recklessly, and/or was grossly negligent in the performance of his dutics.

148. As a direct and proximate result of the loregomg, Plaintiffs have sulfered
substantial damages and Contpuss’ assets were impaired.

149. The damages from the forceoine breaches of duty are in an amount not yet fully
ascertained, and to be proven at trial, bul are estimated to be no more than $50,000,000.00.

1350. Asa result of Defendant John White’s egregious and intentional disregard of his
fiduciary duties, Plaintiffs seek to recover punitive damages in the amounl maximum amount

permnilied by law.

a4
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 26 of 29

COUNT VIE
FRAUD
(Against Defendant John White)

E51. Plaintiffs incorporate by reference the loregoing paragraphs as though fully set
forth herein.

152. Defendant John While intentionally made fraudulent misrepresentations to, and
emitted material facts from, derivative Plaintiff Compass and its agents to induce Compass to act
on his behalf and to the detriment of Compass.

[33. Compass and its agents acted in reasonable reHance on Defendant John White's
fraudulent slalements and had no reason to believe he had omitted material facts and Compass
suffered damages as a result,

154, The damages from the forcpoing frauds arc in an amount not yet fully ascertzined,
and io be proven at trial, but are estimated to be no more than $56,000,000.00.

155, Asa result of Defendant John White's ceregious and intentional frauds committed
on Compass, Plaintiffs seck to recover punitive damages tn the maximum amount permitted by
law.

COUNT EX
UNJUST ENRICHMENT
{Against Defendant John White}

154. Plaintiffs incorporate by reference the foregoing paragraphs as though fully set
forth herein.

137. By their wrongful acts and/or their breaches of their duties under the Virginia law,
Defendant John White was unpustly enriched at the expense and to the detriment of Plaintiffs.
Defendant John While was unjustly enriched and oblained a benelit by stealing Compass funds

ia furtherance of his fraudulent schemes. Defendant John White appreciated and knew of this

25
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 27 of 29

beneiit, and it would be inequitable for Defendant John White to acecpt and retain this benefit
without payment of fair valuc or return of the funds to Compass.

158. Asa result of the misconduct of Defendant John White, Plaintiffs seek restitution
from Defendani John White and scek disgorgement of ail benefits oblained by Defendant John
While because of its wronglal conduct.

159. The damages arc in an amount not yet fully ascertained, and to be proven at trial,
but are estimated to he no more than $50,000,000.00.

160. Asa result of Delendunt John White’s egregious and intentional acts committed
on Compass, Plaintills seek to recover puntlive damages in (he maxnnum amount permitted by

law,

COUNT XK
DEFAMATION
(Against Defendant John White)

161. Plaintiff incorporates by reference the foregomng paragraphs as though fully set
forth herein.

162. Defendant John White made numerous false and defamatory statements regarding
Plaintiffs Daniel White and Michaci White.

163, Defendant John White intentionally made such statemenis to harm Plaintills
Datel White and Michael White in an effort to discredit them and prevent them from taking
legitimate action against Defendant John White to prevent the continuation of Defendant John
White's [raudulent schemes.

164. Plaintifls Daniel White and Michael White were harmed because of Defendant

John White's false and defamatory statements.

26
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 28 of 29

165. Plaintiffs seck non-economic damages not to exceed $10,000,000.00.

166. As a result of Defendant John While’s egregious and intentional defamatory
statements rogarding Plaintiffs Daniel White and Michael While, Plaintilfs seek to recover
punittve damages in the maximum amount permitted by law.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that the Court enter judgment, jointly and severally,
against Defendants as follows:

(t} For preliminary and permanent injunctions:

a. Enjoininy defendants from proceeding with providing funding to, or making
paymenis on behalf of, Tagnctics or Smart Retail;

bh, enjoining John White from continued personal use of Compass assels:

¢. enjonnng Defendants from further misappropriation of employee 401k payroll
deductions; and

d. enjoining Defendants from locking out Plaintifls from Compass.

(2) = An order appointing a custodian or receiver to Compass;

(3) Vora full and complete accounting;

{4} For a declaration that John White hold all improper payments complained of
heremahove in constructive trust tor Compass;

(5) For a declaratory judgment determining the rightful ownership amounts of

Compass Common Sieck of John White, Danic! Whitc, and Michael White of
30% or 300 shares, 25% or £50 shares, and 25% or 150 shares, respectively;
{6} For a declaratory judgement determining the rightful directors of Compass to he

Dantel White, Michael White, and John White;

2?
Case 1:21-cv-00309-ELH Document 42-7 Filed 09/07/21 Page 29 of 29

(7) For a declaraiory judgement determining that Compass and Tagnetics uve nol

affiliated and ihal Tagnetics is not a subsidiary of Compass.

(8) An order requiting ihe disgorgement of any compensation recetved by Defendunis

resulting from their unlawful acts;

{9} An order awarding rescissory damages;

{10} For damages to Compass;

(11) For damages to Dantel White and Michael White;

(i2} An order awarding punitive damages;

(13} For the dissolution of Compass;

(14) An award of Plaintd’s cosis, disbursements, prejudgment interest and attorney

and expert witness fees incurred herein; and

(15) Award such other just and equitable reef as the Court finds appropriate.

Dated: June 29, 2020

28

Respecthuily submitted,

 

By:
RioKard M° Reed, Lisq., VSL No. 65860
9200 Church St, Suite 200

Manassas, VA 20410

Phone: (703) 53-8810

Facsimile: (702) 530-8815

Limail: rreeedi@ireedlawva.com

 

Gregory T. Lawrence, Esq., pro hac vice
pendmeg

323 W. Camden St, Suite 700
Baltimore, MD 71201

‘Telephone: (410) 837-6995

mail: eregi@tawreneelawHec.com

Caunxel far Plaintiffs
